DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on June 02nd, 2021, has been entered. 
Upon entrance of the Amendment, claim 1 was amended and claims 12-13 were added. Claims 1-13 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on June 02nd, 2021, with respect to the amended features of claim 1 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on June 02nd, 2021. In particular, the prior art fails to anticipate or render obvious the combination of limitations including “when viewed in a normal direction of the substrate, the upper gate electrode does not overlap a first electrode which is one of the source electrode and the drain electrode, and a second electrode which is the other of the source electrode and the drain electrode does not overlap the lower gate electrode; and when viewed in the normal direction of the substrate, the oxide semiconductor layer includes a region neighboring the source contact region which overlaps the lower gate electrode but does not 
Claims 2-11 are dependent from the allowable claim, thus they are allowable.
Claims 12 and 13 are former claims 2 and 7 rewritten in independent form including all of the limitations of the base claim. The reasons for allowance of former claims 2 and 7 were indicated in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828